Citation Nr: 1426640	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-09 242	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep disturbance, including as secondary to PTSD.

3.  Entitlement to a compensable rating for residuals of right 4th metacarpal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1985 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 (notice in April 2010) rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for sleep apnea and for sleep disturbance are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at the October 2013 Travel Board hearing, prior to the promulgation of a Board decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking a compensable rating for residuals of right 4th metacarpal fracture; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim seeking a compensable rating for residuals of right 4th metacarpal fracture, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal and Dismissal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  38 C.F.R. § 20.204.

At the October 2013 Travel Board hearing, the Veteran indicated that he is withdrawing the portion of his appeal seeking a compensable rating for residuals of right 4th metacarpal fracture.  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking a compensable rating for residuals of right 4th metacarpal fracture is dismissed.


REMAND

Regarding service connection for sleep apnea and sleep disturbance, while the notice provisions of the VCAA appear to be satisfied, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to these claims.  See 38 C.F.R. § 3.159.

It is not shown or alleged that sleep apnea and sleep disturbance were manifested in, or are directly related to, the Veteran's service; his theory of entitlement is one of secondary service connection.  He contends that his sleep apnea and sleep disturbance are secondary to his service-connected PTSD.  In support of his claims, he submitted an article titled "Posttraumatic Stress Disorder, Sleep, and Breathing" that suggests that PTSD creates instability of sleep continuity and such instability probably contributes to the development of obstructive sleep apnea and central sleep apnea.  (See CHEST Physician Article, March 5, 2011)

The question of whether PTSD causes or aggravates sleep apnea or sleep disturbance is one that is inherently medical in nature.  Obstructive sleep apnea was diagnosed by VA physician in December 2011.  A VA treatment record shows the Veteran has had instances of disturbed sleep.  On April 2013 VA examination, obstructive sleep apnea (OSA) was diagnosed (and noted to have been diagnosed based on a sleep study two years prior.  The examiner stated there is no pathophysiological relationship between PTSD and obstructive sleep apnea, and that therefore, it is unlikely that PTSD caused the Veteran's sleep apnea.  The examiner does not appear to have considered (and did not discuss) the medical article submitted in support of the Veteran's claims.  

Furthermore, governing law and caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim, and adjudicators may not rely on personal medical knowledge.  The April 2013 examiner did not address whether the Veteran's service-connected PTSD aggravated his sleep apnea and sleep disturbance, and for that reason also the examination report (nexus opinion) is inadequate for rating purposes.  Hence, the examination report/nexus opinion offered is inadequate for rating purposes and a remand to secure a supplemental (adequate) medical opinion is necessary.

The case is REMANDED for the following:

1.  The Veteran's claims file should be returned to the April 2013 VA examiner for review and an addendum medical opinion that responds to the following:

(a) Does the Veteran have a sleep disturbance disorder that is distinct and separate from (not a symptom of) the OSA that was diagnosed by sleep study and from his PTSD?   

(b) If so, please identify such disorder (by diagnosis) and also identify the likely etiology for the disorder.  Specifically, is it at least as likely as not that it was caused or aggravated (the opinion must address aggravation if a sleep disturbance disorder other than OSA is diagnosed) by either OSA or  PTSD?

(c) Please identify the likely etiology for the Veteran's OSA.  Specifically, was it caused or aggravated (once again, the opinion must address the concept of aggravation) by the Veteran's PTSD?

The examiner must explain the rationale for the opinions, citing to supporting factual data/medical literature, as deemed indicated.  The examiner should specifically discuss the submitted article entitled "Posttraumatic Stress Disorder, Sleep, and Breathing" (commenting on applicability of the information therein to the Veteran's claims).

2.  The RO should then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


